Exhibit 99.3 PETROLEUM DEVELOPMENT CORPORATION Consolidated Balance Sheets (unaudited; in thousands, except share and per share data) December 31, 2007 2006 Assets Current assets: Cash and cash equivalents $84,751 $194,326 Restricted cash - current 14,773 519 Accounts receivable, net 60,024 42,600 Accounts receivable - affiliates 11,537 9,235 Inventories 2,248 3,345 Fair value of derivatives 4,817 15,012 Other current assets 13,643 5,977 Total current assets 191,793 271,014 Properties and equipment, net 845,864 394,217 Restricted cash - long term 1,294 192,451 Goodwill - 6,783 Other assets 11,528 19,822 Total Assets $1,050,479 $884,287 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $88,502 $67,675 Accounts payable - affiliates 3,828 7,595 Short term debt - 20,000 Production tax liability 21,330 11,497 Other accrued expenses 12,913 9,685 Deferred gain on sale of leaseholds - 8,000 Federal and state income taxes payable 901 28,698 Fair value of derivatives 6,291 2,545 Advances for future drilling contracts 68,417 54,772 Funds held for distribution 39,823 31,367 Total current liabilities 242,005 241,834 Long-term debt 235,000 117,000 Deferred gain on sale of leaseholds - 17,600 Other liabilities 19,968 19,400 Deferred income taxes 136,490 116,393 Asset retirement obligation 20,731 11,916 Total liabilities 654,194 524,143 Commitments and contingent liabilities Minority interest in consolidated limited liability company 759 - Shareholders' equity: Common shares, par value $.01 per share; authorized 50,000,000 shares; issued:14,907,679 in 2007 and 14,834,871 in 2006 149 148 Additional paid-in capital 2,559 64 Retained earnings 393,044 360,102 Treasury shares at cost, 5,894 shares in 2007 and 4,706 in 2006 (226) (170) Total shareholders' equity 395,526 360,144 Total Liabilities and Shareholders' Equity $1,050,479 $884,287
